NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  24-JUN-2022
                                                  08:28 AM
                                                  Dkt. 39 SO

                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
     ROSLYN NICOLE MANAWAIAKEA CUMMINGS, Defendant-Appellant.


          APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                             LÎHU#E DIVISION
                       (CASE NO. 5DCW-XX-XXXXXXX)


                      SUMMARY DISPOSITION ORDER
  (By:    Wadsworth, Presiding Judge, Nakasone and McCullen, JJ.)

             Self-represented Defendant-Appellant Roslyn Nicole

Manawaiakea Cummings (Cummings) appeals from the District Court

of the Fifth Circuit, Lîhu#e Division's (district court) April 8,

2021 Judgment and Notice of Entry of Judgment.1

             Cummings was convicted of Criminal Trespass in the

Second Degree, in violation of Hawaii Revised Statutes (HRS)

§ 708-814(1)(a) (Supp. 2019).2




      1
          The Honorable Joe P. Moss presided.
      2
         HRS § 708-814(1)(a) provides that "[a] person commits the offense of
criminal trespass in the second degree if . . . [t]he person knowingly enters
or remains unlawfully in or upon premises that are enclosed in a manner
designed to exclude intruders or are fenced[.]"
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          On appeal, Cummings contends:
          No Evidence of Jurisdiction "Burden of Proof" falls on the
          STATE OF HAWAII for Superior Title to argue trespassing on
          said location that the STATE does not have jurisdiction
          over. ROSLYN NICOLE MANAWAIAKEA CUMMINGS with Affidavit of
          Heirship to vested rights to claimant B. NAUMU
          (January 19th, 1848) Land Commission Award # 5362, Royal
          Patent # 8137; Grandfather Clause.

We construe Cummings' contentions as challenging jurisdiction and

sufficiency of the evidence.

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve

Cummings' contentions as follows, and affirm.

          (1) Regarding Cummings' jurisdictional challenge,

"[p]ursuant to HRS § 701-106 (1993), the [S]tate's criminal

jurisdiction encompasses all areas within the territorial

boundaries of the State of Hawai#i."      State v. Kaulia, 128 Hawai#i

479, 487, 291 P.3d 377, 385 (2013) (internal quotation marks

omitted) (quoting State v. Jim, 105 Hawai#i 319, 330, 97 P.3d

395, 406 (App. 2004)).    The Hawai#i Supreme Court has reaffirmed

that "whatever may be said regarding the lawfulness of its

origins, the State of Hawai#i is now, a lawful government.

Individuals claiming to be citizens of the Kingdom and not of the

State are not exempt from application of the State's laws."            Id.

(cleaned up) (quoting State v. Fergerstrom, 106 Hawai#i 43, 55,

101 P.3d 652, 664 (App. 2004), aff'd, 106 Hawai#i 41, 101 P.3d

225 (2004)).

          (2) Regarding her sufficiency of evidence argument,

Cummings failed to provide this court with transcripts of the

proceedings.   "If the appellant intends to urge on appeal that a

finding or conclusion is unsupported by the evidence or is

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

contrary to the evidence, the appellant shall include in the

record a transcript of all evidence relevant to such finding or

conclusion."   Hawai#i Rules of Appellate Procedure Rule 10(b)(3).

Without the relevant transcript, this court has no basis to

review a claim of insufficient evidence.      State v. Hoang, 93

Hawai#i 333, 335-36, 3 P.3d 499, 501-02 (2000).

          Based on the forgoing, we affirm the district court's

April 8, 2021 Judgment and Notice of Entry of Judgment.

          DATED:   Honolulu, Hawai#i, June 24, 2022.
On the briefs:                        /s/ Clyde J. Wadsworth
                                      Presiding Judge
Roslyn Nicole Manawaiakea
Cummings,                             /s/ Karen T. Nakasone
Self-represented                      Associate Judge
Defendant-Appellant.
                                      /s/ Sonja M.P. McCullen
Tracy Murakami,                       Associate Judge
Deputy Prosecuting Attorney,
County of Kaua#i,
for Plaintiff-Appellee.




                                  3